In a child protective proceeding pursuant to Family Court Act article 10, the petitioner Commissioner of the New York City Department of Social Services and the Law Guardian on behalf of the child appeal from an order of disposition of the Family Court, Queens County (Gilman, J.), dated March 15, 1985, which, at the close of the petitioner’s case at the fact-finding hearing, dismissed the petition.
Ordered that the order is reversed, without costs or disbursements, and the proceeding is remitted to the Family Court, Queens County, for a new fact-finding hearing and determination.
The Family Court dismissed the petition because of the petitioner’s failure to corroborate the child’s out-of-court assertions that the respondent was the abuser (see, Family Ct Act § 1046 [a] [vi]). Corroborative evidence as to identity is not required, however (see, Matter of Fawn S., 123 AD2d 871; see also, Matter of Dara R., 119 AD2d 579), and Kimberly’s out-of-court statements, when corroborated by medical evidence of an enlarged entroitus and the expert conclusion of a social worker that Kimberly had been abused (see, Matter of Fawn S., supra), were sufficient to make out a prima facie case. Lazer, J. P., Bracken, Niehoff and Kooper, JJ., concur.